UNITED STATES DISTRICT COURT
                                                                                              FILED
                                  FOR THE DISTRICT OF COLUMBIA                                JAN 1 9 2010
                                                                                        Clerk, U.S. District and
                                                           )
                                                                                          Bankruptcy Courts
     Clyde Lacy Rattler,
                                                           )
                    Plaintiff,                             )
                                                           )
                    v.                                     )       Civil Action No.      10 0087
                                                           )
     United States of America,                             )
                                                           )
                    Defendant.                             )


                                        MEMORANDUM OPINION

            This matter is before the Court on its initial review of plaintiff s pro se complaint and

     application to proceed in forma pauperis. The application will be granted and the complaint

     dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring

     dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

            Plaintiff is a District of Columbia resident suing the United States for negligence. He

     seeks "an unlimited sum of money." Compl. at 2. A claim for monetary damages against the

     United States is cognizable under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et

     seq. Such a claim is maintainable, however, only after the plaintiff has exhausted his

     administrative remedies by "first present[ing] the claim to the appropriate Federal agency .... "

     28 U.S.C. § 2675. This exhaustion requirement is jurisdictional. See OAF Corp. v. United

     States, 818 F.2d 901, 917-20 (D.C. Cir. 1987); Jackson v. United States, 730 F.2d 808, 809 (D.C.

     Cir. 1984); Stokes v. Us. Postal Service, 937 F. Supp. 11, 14 (D.D.C. 1996). Plaintiff has not

     indicated that he exhausted his administrative remedies. Therefore, the complaint will be

     dismissed. See Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per

     curiam) ("[T]he district court properly dismissed case [based on unexhausted FTCA claim] for




IV                                                                                                             'i
lack of subject matter jurisdiction."). A separate Order accompanies this Memorandum

Opinion.




Date: January
                 . -tL.
                13   ,2010
                                          United States Dist let Jud;e   ~




                                             2